Citation Nr: 0520446	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  02-04 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for post-tibial 
tendonitis of the right knee, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased evaluation for post-tibial 
tendonitis of the left knee, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from September 1990 to January 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).  

On his April 2002 substantive appeal form, the veteran 
checked the box indicating that he desired a hearing before 
the Board.  Later that month., the veteran withdrew his 
request.  

This matter was previously remanded by the Board in November 
2003.  


FINDINGS OF FACT

1.  Flexion of the left knee to less than 45 degrees and 
extension to no less than 10 degrees, even when considering 
flare-ups, has not been demonstrated.

2.  The veteran does not have objective medical evidence of 
left knee instability or subluxation.  

3.  Flexion of the right knee to less than 45 degrees and 
extension to no less than 10 degrees, even when considering 
flare-ups, has not been demonstrated.

4.  The veteran does not have objective medical evidence of 
right knee instability or subluxation.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for post-tibial tendonitis of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5024, 5257, 5260, 5261 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for post-tibial tendonitis of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5024, 5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the October 
2000 rating determination, the February 2002 statement of the 
case, the February 2005 supplemental statement of the case, 
and the April 2001, March 2004, October 2004, and November 
2004 VCAA letters, have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the statement and 
supplemental statement of the case and in the VCAA letters 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying the relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the October and November 2004 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  Moreover, in a May 2005 letter, 
the veteran indicated that he had no further evidence to 
submit.  The Board believes that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's October 2000 decision came before 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
April 2001, March 2004, October 2004, and November 2004, 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The veteran was also afforded an 
additional VA examination after a November 2003 Board remand 
and submitted additional evidence on his behalf following 
notification of his rights under the VCAA.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim has been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded several VA examinations in connection with his 
claim and that all VA and private treatment records have been 
obtained as they relate to his right and left knees.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Increased Evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

38 C.F.R. §  4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Tenosynovitis is to be rated on limitation of motion of the 
affected parts, as arthritis, degenerative.  Diagnostic Code 
5024. 

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

A review of the record reveals that in April 2000, the 
veteran requested an increased evaluation for his right and 
left knee disorders.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that at the time of a March 2000 visit to his 
private physician, M. Champine, M.D., the veteran reported 
having had increasing pain over his tibial tubercles in the 
past six months.  It was worse with running.  Physical 
examination of the knees revealed that the veteran had full 
range of motion of both knees.  They were nontender to 
palpation along the medial and lateral joint lines.  They 
were also stable to varus and valgus stress.  The knees were 
neurovascularly intact and there was no significant swelling 
or effusion.  The veteran did have marked tenderness to 
palpation over the tibial tubercles and to a lesser extent 
over the inferior pole of the patella.  A diagnosis of 
bilateral tibial tubercle tendonitis was rendered.  

At the time of an April 2000 visit, the veteran's bilateral 
tendonitis was still bothering him.  It was noted that this 
was a chronic process.  

At the time of an August 2000 VA examination, the veteran 
complained of anterior and inferior pain of both knees.  The 
veteran had range of motion from 0 to 140 degrees.  The knee 
joints were tight.  The patellae were freely movable but the 
veteran had pain in the knees.  The veteran indicated that 
the pain varied each day but stated that it was always there.  

At the time of an August 2000 visit to his private physician, 
M. DuChamp, M.D., the veteran complained of off and on pain 
for the past six years.  The majority of the pain was in the 
patellar ligaments of both knees.  The veteran complained of 
severe popping ands snapping behind the knee caps, which was 
painful for him.  Squatting was extremely painful due to the 
popping.  He also had problems going up and down stairs.  The 
knees never locked or gave out on him.  MRI scans taken of 
the veteran's knees revealed normal findings on the left and 
a Grade II degeneration/incomplete tear of the posterior horn 
of the right medial meniscus.  

Physical examination revealed no effusion of the knees.  
There was pain to palpation over the patellar ligaments 
bilaterally just proximal to their insertions on the tibial 
tubercle.  There was no medial or lateral joint line pain.  
There was also no LCL or MCL pain or instability of both 
knees.  The veteran had negative anterior drawer, Lachman's, 
and McMurray's tests of both knees.  He had severe grinding 
and popping of the patellofemoral joint, which was painful 
for him.  This was in both knees.  X-rays revealed no 
evidence of arthritis.  

On September 21, 2000, the veteran had right knee 
arthroscopic surgery.  At the time of an October 23, 2000, 
visit, the veteran reported that his right knee pain was 
greatly resolved.  He indicated that the swelling was getting 
better and that he had full range of motion.  

In his April 2002 substantive appeal, the veteran indicated 
that he had to find a different type of career as driving a 
forklift aggravated his knee conditions.  He stated that he 
had limited movement in both knees and that he could not 
squat down without a lot of pain or popping.  He also noted 
that he could not run or climb a flight of stars without 
assistance from the guardrail.  

In November 2003, the Board remanded this matter for further 
development, to include scheduling the veteran for an 
additional VA examination and obtaining additional treatment 
records.  

Treatment records obtained from Dr. DuChamp reveal that at 
the time of a May 2001 visit, the veteran complained of pain 
in both knees, left worse than right.  The veteran's major 
complaint for the right knee was that he lacked 2 to 3 
degrees of full extension and flexion.  He had mild pain at 
the extremes of flexion and extension which he localized to 
the patellar ligament.  The majority of pain over the left 
knee was also over the patellar ligament.  

Physical examination revealed no effusion.  The portals of 
the right knee had healed nicely.  There were negative 
anterior drawer, Lachman's, and McMurray's tests.  The 
veteran was given an articulated brace for his right knee.  
The veteran also received injections in his knees for the 
pain which provided relief.  

At the time of a follow up visit later that month, the 
veteran indicated that his knees were not any better after 
the cortisone shots.  He stated that the pain returned after 
one day.  The veteran noted that his left knee pain was worse 
than his right.  

At the time of a January 2003 visit, the veteran reported 
that his right knee was still hurting him.  He noted that the 
patellofemoral crepitus hurt him the most.  Physical 
examination revealed significant patellofemoral crepitus 
which was painful to him.  There was mild effusion but 
nothing of significance.  He had negative anterior drawer and 
Lachman's tests.  He did walk with a slight limp favoring his 
right knee.  X-rays of the right knee revealed that the 
medial and lateral joint spaces were well maintained.  A 
diagnosis of chondromalacia and pain of the right knee was 
rendered.  

In April 2004, the veteran underwent a VA examination.  At 
the time of the examination, the veteran reported having pain 
in both knees, right worse than left.  He rated the pain in 
his right knee as 8/10.  The veteran stated that his right 
knee would swell on him but indicated that it did not give 
way.  He reported that the right knee operation and the 
cortisone shots had been no help to him.  The veteran 
indicated that the troubles with his right knee were 
increasing.  He stated that his left knee was less 
symptomatic and that the pain was 6/10 in severity.  The left 
knee did not swell or give way on him.  The veteran wore 
neoprene braces on both knees as he had been having increased 
symptoms over the past two to three years.  He reported that 
the trouble with his left knee was also becoming worse.  The 
veteran limped on the right leg.  He stated that he was 
unable to do any exercises because of his knees.  The veteran 
indicated that he had not worked in the past three years.  He 
noted that he quit his job as a forklift operator due to his 
knee discomfort.  

Physical examination of the right knee revealed range of 
motion from 0 to 135 degrees.  There was moderate posterior 
tenderness.  There was also superior and inferior tenderness 
about the knee and thickening of the infrapatellar tendon.  
With repeated manipulation, there was severe grinding and 
crepitus behind the kneecap.  The motion of the knee cap was 
somewhat limited and there was thickening of the 
infrapatellar tendon.  There was no fluid or laxity but there 
was slight crepitus with flexion.  

Range of motion for the left knee was from 0 to 135 degrees.  
There was tenderness superiorly, inferiorly, and medially of 
minimal degree about the left knee.  There was slight 
crepitus with flexion with no fluid or laxity.  The right 
thigh measured 58 centimeters as compared to 59.5 on the 
left.  There was moderate quadriceps weakness on the right.  
Examination of the legs revealed tenderness of the distal 
one-third of the tibia, bilaterally, and some tenderness to 
the adjacent posterior tibial insertions.  Diagnoses of 
bilateral posterior tibial tendonitis, minimal symptoms, no 
progression; degenerative joint disease of the right knee 
with status postoperative repair in 2000 with continued knee 
pain, moderate disability with progression; and 
patellofemoral syndrome of the left knee with knee pain, mild 
disability with slight progression, were rendered.  

The examiner noted that the veteran used neoprene braces on 
his knees when they were bothering him and when his symptoms 
were more pronounced.  With regard to the veteran's usual 
occupations of pouring concrete, welding, and driving a 
forklift, the examiner noted that the veteran could not run, 
squat, climb, or lift over 50 lbs.  As to the effects on 
daily life, the veteran could not run or climb stairs.  He 
also had trouble getting around,.  His current activity was 
that of taking care of his children while his wife worked.  
The examiner noted that the veteran had elected not to work 
due to the difficulties with his legs and knees.  

The examiner stated that there was no painful motion of the 
knees.  There was also no additional limitation on repetitive 
use and there was no additional limitation during flare-ups 
as the veteran did not have flare-ups.  There was some muscle 
atrophy of the right thigh with decrease in size of the thigh 
and some quadriceps weakness.  Sensory examination of the 
legs was normal.  There was no evidence of weakened movement 
other than the right quadriceps.  There was also no excessive 
fatigability or incoordination.  There was not any visible 
pain with range of motion.  There was no evidence of skin 
alteration due to disuse.  There were no other manifestations 
that demonstrated disuse or functional impairment due to 
pain.  The veteran had no other medical or other problems 
that affected his knee disability.  

With regard to the veteran's claims for increased evaluations 
for post-tibial tendonitis of the left and right knees, the 
Board notes that for a 10 percent under Diagnostic Code 5260, 
flexion must be limited to 45 degrees.  Diagnostic Code 5261 
provides for a 10 percent rating where extension is limited 
to 10 degrees.  The Board observes that at the time of the 
veteran's August 2000 VA examination, range of motion was 
from 0 to 140 degrees.  At the time of a May 2001 visit, the 
veteran lacked only 2 to 3 degrees of full extension and 
flexion.  Moreover, at the time of the veteran's April 2004 
VA examination, range of motion for both knees was from 0 to 
135 degrees.

The Board has also considered the Court's decision in DeLuca, 
which held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59. 

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
Moreover, the Board notes that the veteran has reported 
having knee pain at the time of every VA examination.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  The 
Board notes that the April 2004 VA examiner stated that there 
was no painful motion of the knees.  He further indicated 
that there was also no additional limitation on repetitive 
use and there was no additional limitation during flare-ups 
as the veteran did not have flare-ups.  The examiner also 
noted that there was also no excessive fatigability or 
incoordination and no visible pain with range of motion.  
Skin alteration due to disuse was also not present.  The 
examiner further stated that while there was some muscle 
atrophy of the right thigh with decrease in size of the thigh 
and some quadriceps weakness, sensory examination of the legs 
was normal, with no evidence of weakened movement other than 
the right quadriceps.  As such, even when considering the 
limitation of motion caused by fatigue, weakness, and flare-
ups, neither the actual range of motion nor the functional 
limitation warrants an evaluation in excess of 10 percent for 
limitation of motion based upon the appropriate codes 
governing limitation of motion.  

There has also been no objective demonstration of subluxation 
or lateral instability.  At the time of a March 2000 
outpatient visit, the veteran's knees were stable to varus 
and valgus stress.  At the time of an August 2000 visit, the 
veteran indicated that his knees never locked up or gave out 
on him.  Physical examination performed at that time revealed 
negative anterior drawer, Lachman's, and McMurray's tests of 
both knees.  At the time of a May 2001 visit, physical 
examination again revealed negative anterior drawer, 
Lachman's, and McMurray's tests.  Moreover, at the time of 
his April 2004 VA examination, physical examination revealed 
no laxity of either the right or left knee and the veteran 
stated that his knees never gave way on him.  Thus, a 
compensable evaluation would not be warranted under DC 5257.  

In reaching this determination the Board in no way doubts 
that the veteran's knee disabilities are productive of pain 
with resulting impairment.  However, the currently assigned 
separate 10 percent rating for each knee appears to 
contemplate the degree of current disability.  For reasons 
explained above, the preponderance of the evidence is against 
a finding that higher ratings are warranted under any 
applicable rating criteria.  The veteran may always advance 
increased rating claims if the disabilities increase in 
severity in the future. 

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in frequent periods 
of hospitalization.  Moreover, there have been no objective 
medical findings that the veteran's knee disorders solely 
prevent him from maintaining employment.  The veteran stays 
at home full time to care for his children while his wife 
works, but the preponderance of the evidence does not show 
that this is due solely to his knee disabilities.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied as to both issues. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


